DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
step of determining an optical loss for each of the cores while changing the connection combinations between the single-core fibers;” in claim 1 (lines 6-7); as well as “a second step of selecting one of the connection combinations according to a result of the first step” (claim 1, lines 8-10); “in the first step, the optical loss is determined by measuring an intensity of an optical signal for each of the cores” (claim 2, lines 3-4); “in the first step, the optical loss is determined by determining a difference between a distance between two of the cores and a distance between two of the single 33071803core fibers from respective images obtained by capturing the end portion of the multicore fiber and the end portion of the fan-in/fan-out device” (claim 3, lines 2-5); “in the first step, the optical loss is determined by determining a difference between a core diameter of one of the cores and a core diameter of one of the single-core fibers from respective images obtained by capturing the end portion of the multicore fiber and the end portion of the fan-in/fan-out device” (claim 4, lines 2-5); and “in the first step, the optical loss is determined by determining a difference between a mode field diameter of one of the cores and a mode field diameter of one of the single-core fibers obtained by a method of measuring optical characteristics at the end portion of the multicore fiber and the end portion of note: the final three lines of claim 5 contain an additional 112(f) invocation, to “a method of measuring”).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:
(A) The claim limitations use the phrase “means for” or “step for” or a generic replacement therefore: Claim 1 recites “step of”, which bears no distinction over “step for”. Claims 2-5 simply expand upon the functional language of the “first step of” from claim 1, but do not provide any structure for those functions. Claim 5 additionally discloses “a method of measuring”, wherein the phrase “a method of” bears no more weight or significance and is a generic placeholder for “a step for”. Claim 5 would not be appreciably changed if it instead recited: “a step for measuring”.
(B) The “means for” or “step for” is modified by functional language: in claim 1, “determining an optical loss for each of the cores while changing the connection combinations between the single-core fibers” and “selecting one of the connection combinations according to a result of the first step”; in claim 2, “optical loss is determined by measuring… [and] images obtained by capturing”; in claim 3, “optical loss is determined by determining a difference… [and] images obtained by capturing”; in claim 4, “optical loss is determined by determining a difference … and images obtained by capturing”; and in claim 5, “optical loss is determined by determining a difference… obtained by a method of measuring optical characteristics”.
obtaining by “capturing”, or “measuring”. In fact, none of the claims define a single machine or apparatus for performing any steps of the claimed method.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
determining an optical loss for each of the cores while changing the connection combinations between the single-core fibers” and “selecting one of the connection combinations according to a result of the first step” (claim 1), “optical loss is determined by measuring… [and] images obtained by capturing” (claim 2), “optical loss is determined by determining a difference… [and] images obtained by capturing” (claim 3), “optical loss is determined by determining a difference … and images obtained by capturing” (claim 4), “optical loss is determined by determining a difference… obtained by a method of measuring optical characteristics” (claim 5), invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. That is, there is no machine or apparatus for “changing the connection combinations”, or for “determining” anything. There is no computer or controller that is capable of “selecting” any “combination”. The specification does not discuss any apparatus that can perform any “measuring” step. Finally, there is no disclosure of any “camera” or other device capable of providing or creating “images obtained by capturing”.
 Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-7 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claims 6 and 7 are further rejected as indefinite. It is unclear how either of these claims are intended to further limit the claimed method, as they do not define the steps of the method in any manner and are apparently only drawn to preferred dimensions of a product to be used in the method. Claim 6 discloses: “The method according to claim 1, wherein a distance between the single core fibers is different for each of the connection combinations.” Claim 7 discloses: “The method according to claim 1, wherein a core diameter of the single core fibers of the fan-in/fan-
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al. (US 2016/0161673 A1), in view of Uemura et al. (US 2014/0369659 A1).
Regarding claim 1, as best understood, Hamaguchi discloses a method of manufacturing an optical device that comprises a multicore fiber (“first optical fiber”, “optical fiber A”) comprising a plurality of cores (“A1, A2,…, An”) and a device (“optical fiber B”) comprising single-core fibers (“B1, B2, …, Bn”) that are respectively connected to the cores based on a plurality of connection combinations when the multicore fiber is rotated (pars. 0035-0037), the method comprising: a first step of determining an optical loss (“splice loss”) for each of the cores while changing the connection combinations between the single-core fibers and the cores (pars. 0038-0049); and a second step of selecting one of the connection combinations according to a result of the first step and connecting an end portion of the multicore fiber and an end portion of the device to connect the single-core fibers with the cores based on the one of the connection combinations (pars. 0051-0058 and 0061-0062). Hamaguchi, however, does not explicitly disclose that the multicore fiber comprises a plurality of cores and a fan-in/fan-out device. 
Note: the preamble language of “fibers that are respectively connected to the cores based on a plurality of connection combinations when the multicore fiber is rotated” is not necessarily indefinite; however, it is broad and does not actually require an actual step of connecting, or of rotating. This is in part because the steps are written in an implicit passive voice, and also because the language is recited in the preamble and is followed by “the method comprising:”. The applicant is encouraged to positively recite the rotation step such that the limitation is given weight and meaning in the body of the claim. In addition, the language to “selecting one of the connection combinations according to a result of the first step”, is not necessarily indefinite; however, it is very broad. The claim does not indicate any result of the first step, and therefore that “result” must be guessed, and the claim does not provide any detail as to how the selection would be defined “according” to the result. As such, any result and any selection after a result is derived is reasonably held to read on these broad “limitations”.
Uemura teaches that it is well known to perform a related method of manufacturing an optical device that comprises a multicore fiber (1) comprising a plurality of cores (1a-1c, etc.) and a fan-in/fan-out device (10) comprising single-core fibers (2) that are respectively connected to the cores (Title; Abstract; figs. 1-2 and 11; pars. 0050-0053).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hamaguchi to incorporate the preferred type of connector being a fan-in/fan-out device of Uemura. Though Hamaguchi is silent as to the type of connector used in the method, it would have been obvious that the method of Hamaguchi would be used with a multi-core fiber and a fan-in/fan-out device without any need to modify the steps of the method. Uemura simply serves to demonstrate that such connections were routine at the time of filing. Moreover, there is no indication, in the instant application, of any surprising 
Regarding claim 3, as best understood, Hamaguchi in view of Uemura teaches the method of claim 1 as detailed above, and Hamaguchi further discloses that, in the first step, the optical loss is determined by determining a difference between a distance between two of the cores and a distance between two of the single 33071803core fibers from respective images obtained by capturing the end portion of the multicore fiber and the end portion of the fan-in/fan-out device (pars. 0046-0055).
Regarding claim 4, as best understood, Hamaguchi in view of Uemura teaches the method of claim 1 as detailed above, and Hamaguchi further discloses that, in the first step, the optical loss is determined by determining a difference between a core diameter of one of the cores and a core diameter of one of the single- core fibers from respective images obtained by capturing the end portion of the multicore fiber and the end portion of the fan-in/fan-out device (pars. 0038-0042, 0046 and 0077-0079). PHOSITA would have realized that, because the clad diameter was considered by Hamaguchi, and the mod field diameters being different was explicitly recited, core diameter could have instead been used without any need for an inventive step or any special steps being devised and with a reasonable expectation of success.
Regarding claim 5, as best understood, Hamaguchi in view of Uemura teaches the method of claim 1 as detailed above, and Hamaguchi further discloses that, in the first step, the optical loss is determined by determining a difference between a mode field diameter of one of 
Regarding claim 6, as best understood, Hamaguchi in view of Uemura teaches the method of claim 1 as detailed above, and Hamaguchi further discloses that a distance between the single core fibers is different (any rotational combination of the cores from figs. 1 and 3-6 results in different distances for the connections) for each of the connection combinations (pars. 0051-0052, 0055-0057 and 0077-0081).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi in view of Uemura, further in view of Ide et al. (US 2016/0025935 A1).
Regarding claim 2, as best understood, Hamaguchi in view of Uemura teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Hamaguchi, however, does not appear to teach that the optical loss is determined by measuring an intensity of an optical signal for each of the cores in a state where the end portion of the multicore fiber and the end portion of the fan-in/fan-out device are in proximity, and the optical signal is input from either the multicore fiber or the fan-in/fan-out device and output from either the multicore fiber or the fan-in/fan- out device that is not used as an input.
Ide teaches that it is well known to perform a related method (Title; Abstract), wherein in the first step, the optical loss is determined by measuring an intensity of an optical signal for each of the cores in a state where the end portion of the multicore fiber and the end portion of the fan-in/fan-out device are in proximity, and the optical signal is input from either the multicore fiber or the fan-in/fan-out device and output from either the multicore fiber or the fan-in/fan- out device that is not used as an input (figs. 1-5; pars. 0003, 0049-0052 and 0055-0057).
. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi in view of Uemura, further in view of Matsuo (US 2014/0178018 A1).
Regarding claim 7, as best understood, Hamaguchi in view of Uemura teaches all of the elements of the current invention as detailed above with respect to claim 1. The modified Hamaguchi, however, does not appear to teach a core diameter of the single core fibers of the fan-in/fan-out device is different for each of the connection combinations.
Matsuo teaches that it is well known to perform a related method (Abstract) wherein a core diameter of the single core fibers of the fan-in/fan-out device is different for each of the connection combinations (figs. 1-2B; pars. 0028-0030 and 0051-0056).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Hamaguchi to incorporate the different diameters of the fibers of Matsuo. This would have been obvious for PHOSITA, as determining . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art to Fini et al. (US 2011/0280517 A1) is also of particular relevance. Fini discloses a related method and product (figs. 1-5 and 10) and includes cores of differing diameters (fig. 5) (pars. 0059-0074).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729